     Case 2:14-cr-00107-TLN-KJN Document 167 Filed 01/28/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                      No. 2:14-cr-0107 TLN KJN P
12                       Respondent,
13            v.                                        ORDER
14       JOSHUA LANDON KLIPP,
15                       Movant.
16

17           Movant is a federal prisoner, proceeding pro so. On December 28, 2020, movant’s

18   request for stay was denied, but he was granted a fourth extension of time to file objections,

19   which are due on or before March 1, 2021. (ECF No. 164.) Because movant’s address of record

20   is the Terre Haute Federal Correctional Institution in Indiana, as a courtesy a copy of the order

21   was served on movant at FTC Oklahoma City. In a request dated January 12, 2021, movant

22   renewed his request for a stay. Movant failed to include his address, but it appears he wrote it

23   prior to his transfer to the U.S. Penitentiary Coleman I in Florida (“Coleman”), because movant

24   claimed he was attempting to stop his transfer there,1 and had “even called direct to Coleman.”

25

26
     1
       Movant claimed that “Megan and Alex” were working on a “court order as of last week to stop
     this transfer,” but the facility blocked movant from calling the federal defender’s number. In an
27   abundance of caution, the Clerk is directed to send a copy of movant’s filing (ECF No. 165) to
     Alex at the federal defender’s office.
28
     Case 2:14-cr-00107-TLN-KJN Document 167 Filed 01/28/21 Page 2 of 3


 1   (ECF No. 165 at 2.) The Bureau of Prisons inmate locator now reflects that movant is housed at

 2   Coleman, but it is unclear when he arrived.2

 3          Movant also claimed that he was without his legal property, but because movant had not

 4   yet arrived at Coleman at the time he filed his request, it is unclear whether his property is in

 5   transit to Coleman, or whether it remains held at Terre Haute.

 6          Movant further claimed that he cannot meet the March 1, 2021 deadline and needs a stay

 7   until he has an “unobstructed ability to continue proving his innocence on claims via appeal.”

 8   (ECF No. 165 at 5.) However, following entry of movant’s plea agreement, judgment was

 9   entered on September 29, 2016. (ECF No. 62.) Movant did not file an appeal. Rather, he filed a

10   § 2255 motion, and on September 9, 2020, the undersigned recommended that the pending § 2255

11   motion be denied.

12          The circumstances of movant’s housing at Coleman and the location of his legal materials

13   were not known at the time movant filed his motion; thus, the undersigned finds the motion for

14   stay was prematurely filed. Because movant had not yet reached Coleman, the undersigned finds

15   little support for extending a deadline that does not expire until March 1, 2021. Now that movant

16   is housed at Coleman, he is better able to determine his access to the law library, through paging

17   or otherwise, and to request the return of his legal property. Thus, this motion is denied without

18   prejudice to movant filing a motion for extension of time based on his current circumstances. But

19   movant is again advised that the undersigned is not inclined to continue granting unlimited

20   extensions of time.
21          Accordingly, IT IS HEREBY ORDERED that:

22          1. Movant’s request to stay (ECF No. 165) is denied without prejudice.

23          2. The Clerk of the Court shall send a courtesy copy of movant’s January 20, 2021

24   request (ECF No. 165) to the attention of “Alex,” at the Federal Defender’s Office.

25   ////

26   ////
27
     2
       Movant is reminded that he is responsible to keep the court apprised of his current address at all
28   times. Local Rule 182(f).
                                                      2
     Case 2:14-cr-00107-TLN-KJN Document 167 Filed 01/28/21 Page 3 of 3


 1              3. In addition to movant’s current address of record, the Clerk of the Court shall send a

 2   courtesy copy of this order to movant as follows:

 3              Joshua Landon Klipp
                71414-097
 4              USP Coleman I
                U.S. Penitentiary
 5              P.O. Box 1033
                Coleman, FL 33521
 6

 7   Dated: January 27, 2021
 8

 9

10

11   /klip0107.sty.dn

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
